215 P.3d 878 (2009)
229 Or. App. 712
STATE of Oregon, Plaintiff-Respondent,
v.
Thomas D. SCHIEWEK, Defendant-Appellant.
07C55468; A139821.
Court of Appeals of Oregon.
Submitted on June 5, 2009.
Decided July 15, 2009.
Peter Gartlan, Chief Defender, Appellate Division, and Kenneth A. Kreuscher, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Anna M. Joyce, Assistant Attorney General, filed the brief for respondent.
Before EDMONDS, Presiding Judge, and WOLLHEIM, Judge, and SERCOMBE, Judge.
*879 PER CURIAM.
Defendant appeals a judgment of conviction for possession of methamphetamine. ORS 475.894. On appeal, defendant contends that the trial court erred in denying his motion to suppress evidence obtained as the result of an unlawful seizure of his person. The state concedes that the trial court erred in denying the motion to suppress. We agree and accept the state's concession.
Reversed and remanded.